          Case 1:19-cv-01708-TFH Document 20 Filed 02/06/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                         IN ADMIRALTY



ROBERT DEXTER WEIR, et al.,

                                Plaintiffs,
                         v.                                          No. 19-cv-01708 (TFH)

UNITED STATES OF AMERICA, et al.,

                               Defendants.



                              RESPONSE TO NOTICE OF FILING

        Plaintiffs submit this response to the government’s filing notifying the Court of the

decision of the district court in the Southern District of Florida in Weir v. United States, denying

the Petition for Issuance of Writs of Error Coram Nobis Vacating Convictions. See Notice of

Filing, Dkt. No. 19. 1

        As Plaintiffs have emphasized, this action does not challenge the validity of their

convictions, but rather the egregious manner in which the Coast Guard treated them on board its

vessels and the prolonged length of time the Coast Guard held them before bringing them to the

United States for prosecution. Opp. to Mot. to Dismiss 17, Dkt. No. 16. Since Plaintiffs have

assumed (for the purpose of this action) that their initial stop and detention were lawful, the

Southern District of Florida’s dismissal of the coram nobis petition thus provides no support for

the government here. See id. at 8 n.1.

1
 This decision dismissed the coram nobis petitions of Plaintiffs Weir, Williams, and Patterson.
The district court subsequently dismissed the 28 U.S.C. 2255 petition of Plaintiff Ferguson for
substantially the same reasons. See Ferguson v. United States, No. 19-cv-22901 (S.D. Fla. Feb.
3, 2020), Dkt. No. 20.
          Case 1:19-cv-01708-TFH Document 20 Filed 02/06/20 Page 2 of 3




       To the contrary, the Southern District of Florida decision directly undermines the

government’s argument in support of its pending motion to dismiss on political question

grounds. Specifically, the government repeatedly argued to this Court that Plaintiffs remained

“under Jamaica’s jurisdiction” from September 14 until October 9, 2017, when Jamaica

consented to the United States’ prosecuting Plaintiffs. Mot. to Dismiss 16, 22, Dkt No. 12; Reply

1–2, 6–7, Dkt. No. 18. But as the government argued to the Southern District of Florida, and as

the Southern District of Florida has now ruled, the United States obtained jurisdiction of

plaintiffs and their vessel (the Jossette) on September 14, when Jamaica provided its consent for

the United States to board and search the Jossette. See Weir v. United States, No. 19-cv-23420, at

12–13 (S.D. Fla. Jan. 30, 2020), Dkt. No. 17; id. at 16. Specifically, the Southern District of

Florida held that, as of September 14—the date Plaintiffs made their false statement onboard the

Jossette and were taken into Coast Guard custody—“the United States validly exercised

jurisdiction [over them]” based on Jamaica’s consent. Id. at 16.



Dated: February 06, 2020                      Respectfully submitted,

                                               /s/ Jonathan Hafetz
                                              Jonathan Hafetz (D.C. Bar No. NY0251)
                                              Dror Ladin (D.C. Bar No. NY0277)
                                              Steven M. Watt*
                                              American Civil Liberties Union
                                              Foundation
                                              125 Broad Street, 18th Floor
                                              New York, NY, 10004
                                              (212) 549-2500
                                              jhafetz@aclu.org

                                              Joshua S. Sohn*
                                              Patrick N. Petrocelli*
                                              Sarah M. Roe*
                                              Stroock & Stroock & Lavan LLP



                                                 2
Case 1:19-cv-01708-TFH Document 20 Filed 02/06/20 Page 3 of 3




                           180 Maiden Lane
                           New York, NY 10038
                           (212) 806-6006
                           jsohn@stroock.com

                           Cecillia D. Wang (D.C. Bar No. CA00042)
                           American Civil Liberties Union
                           Foundation
                           39 Drumm Street
                           San Francisco, CA 94111
                           (415) 343-0775
                           cwang@aclu.org

                           Arthur B. Spitzer (D.C. Bar No. 235960)
                           American Civil Liberties Union
                           of the District of Columbia
                           915 15th Street, NW – 2nd floor
                           Washington, DC 20005
                           (202) 601-4266
                           aspitzer@acludc.org

                           *Admitted pro hac vice

                           Attorneys for Plaintiffs




                              3
